Citation Nr: 1740649	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-45 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for lumbar spine disability (IVDS).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veteran Services 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 2008.

This comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Veteran failed to report for a scheduled Travel Board hearing.  In December 2013, the Board found the Veteran provided good cause for failing to appear, and remanded to the RO for rescheduling.  The claim was again before the Board in May 2016; however, the prior remand directive to afford the Veteran a Travel Board hearing was not complied with, and the claim was again remanded.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The record now reflects substantial compliance with the remand directive.  See Dyment v. West, 13 Vet. App. 141 (1999).  

The Veteran asserts he is entitled to an initial disability rating greater than 20 percent.  In February 2017, the Veteran appeared before the Board via videoconference hearing.  At the hearing, the Veteran submitted additional private medical evidence regarding his back disability, and gave testimony that his spinal condition, pain, and range of motion had worsened.  With the submission of new evidence not yet considered by the AOJ, the Board finds another remand is necessary in order to ensure that there is an adequate medical opinion upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  

Accordingly, the case is REMANDED for the following action:

1. Update and associate all pertinent VA medical records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected lumbar spine disability.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims to be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

